— In an action to recover on a promissory note, the defendant appeals from an order of the Supreme Court, Suffolk County (Luciano, J.), entered June 18, 1990, which granted the plaintiff’s motion for summary judgment for the principal amount of the note.
Ordered that the order is affirmed, with costs.
The plaintiff Citibank, N.A. established its claim as a matter of law by proof of the existence of the promissory note and the nonpayment of the note (see, Bosio v Selig, 165 AD2d 822). It was then incumbent upon the defendant to demonstrate, by admissible evidence, the existence of a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562). This the defendant failed to do. The defendant’s claim that, before he executed the note, Citibank, N.A. orally agreed not to call in the loan for a certain period of time, contradicts the express terms of the note, which state that the defendant shall make payment on "demand”, and cannot serve to defeat the motion for summary judgment (see, Broten v Bankers Trust Co., 60 NY2d 155, 162). The defendant’s unsubstantiated and conclusory claim that Citibank, N.A. caused the default is similarly insufficient to defeat the motion (see, Bosio v Selig, supra).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Rosenblatt, Lawrence and Santucci, JJ., concur.